      Case 2:18-cv-00247 Document 74 Filed on 03/31/21 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 31, 2021
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk

                       CORPUS CHRISTI DIVISION

BARRY EMMETT II,             §
                             §
      Plaintiff,             §
VS.                          §                 CIVIL NO. 2:18-CV-247
                             §
TEXAS DEPARTMENT OF CRIMINAL §
JUSTICE, et al,              §
                             §
      Defendants.            §

                                       ORDER


       The Court is in receipt of the Barry Emmett II’s (“Emmett”) Motion for Leave
to File New Evidence, Dkt. No. 65; the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 66; Plaintiff’s Objections to the M&R, Dkt. Nos.
67, 68, 69 and 70; and Plaintiff’s letters to the Court, Dkt. Nos. 71, 72 and 73.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 66. The Court therefore DENIES Plaintiff’s
Motion for Leave to File New Evidence, Dkt. No. 65, which is construed as a motion
for relief from final judgment.
       SIGNED this 31st day of March 2021.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
